JUSTICE HEIPLE delivered the opinion of the court: On August 8, 1985, the plaintiff, Michael E. Gray, filed a two-count complaint against the defendant, A. K. Roy, M.D., seeking damages for injuries allegedly sustained as the result of medical malpractice. On July 18, 1986, the plaintiff obtained leave to file an amended complaint adding St. Mary’s Hospital (hospital) as a defendant in count III. On November 12, 1986, the defendant hospital filed a motion to dismiss count III of the amended complaint, alleging the plaintiff failed to file an affidavit of merit as required by section 2 — 622(a) of the Illinois Code of Civil Procedure (Ill. Rev. Stat. 1985, ch. 110, par. 2—622(a)). The circuit court entered an order denying St. Mary’s Hospital’s motion to dismiss. St. Mary’s Hospital has perfected an appeal from this order pursuant to Supreme Court Rule 308 (107 Ill. 2d R. 308). Section 2 — 622(a) provides that absent special circumstances not present here, in any action in which a plaintiff seeks damages for injuries or death by reason of medical, hospital, or other healing art malpractice, the plaintiff or his attorney must file an affidavit attached to the complaint declaring that the case was reviewed by a knowledgeable health professional who determined in a written report that there is a reasonable and meritorious cause for filing the action. Section 2 — 622(a) also requires that a copy of the reviewing health professional’s written report be attached, and that the affiant declare that he concluded on the basis of the professional’s review that there is a reasonable and meritorious cause for filing the action. Section 2 — 622 also provides: “(b) Where a certificate and written report are required pursuant to this Section a separate certificate and written report shall be filed as to each defendant who has been named in the complaint and shall be filed as to each defendant named at a later time. (g) The failure to file a certificate required by this Section shall be grounds for dismissal under Section 2 — 619. (h) This Section does not apply to or affect any actions pending at the time of its effective date, but applies to cases filed on or after its effective date.” Ill. Rev. Stat. 1985, ch. 110, pars. 2 — 622(b), (g), (h). Section 2 — 622 became effective on August 15, 1985. The complaint against Dr. Roy was filed prior to August 15, 1985, but the amended complaint adding St. Mary’s Hospital as a defendant was not filed until July 18, 1986, more than 11 months after the effective date of the statute.  The issue presented to this court for determination is whether section 2 — 622 of the Illinois Code of Civil Procedure (Ill. Rev. Stat. 1985, ch. 110, par. 2—622) applies to a defendant named as a party after August 15, 1985, the effective date of the Act, where the original complaint was filed prior to August 15, 1985. We find that it does not and therefore affirm the order of the trial court.  Subsection (h) provides that the statute does not apply to “any actions pending” at the time of its effective date, but it does apply to “cases filed” on or after the effective date. The hospital argues that this subsection is ambiguous because it contains two independent clauses, one with the phrase “actions pending” and one with the phrase “cases filed,” which have different meanings. It asserts that the section should be construed to require compliance with the new provisions in “actions” commenced on or after August 15, 1985, even if the “case” was filed before that date. The hospital also urges that certain principles of statutory construction should be applied in an effort to divine the true meaning of the statute. The plaintiff argues, and we agree, that the statute is in no way ambiguous so its meaning should be given effect without resort to supplementary principles of statutory construction. People v. Singleton (1984), 103 Ill. 2d 339.  That subsection (h) contains two clauses and uses the words “actions pending” in one clause and “cases filed” in the other clause does not create an ambiguity. Although the hospital argues that “action” and “case” have different meanings and that case is a broader, more general term, it acknowledges in its brief that Black’s Law Dictionary defines “case” as “[a] general term for an action.” (Black’s Law Dictionary 195 (Rev. 5th Ed. 1979).) Therefore, the two terms are not inconsistent and should not be interpreted as if they had different meanings. This case was filed and the action was pending before August 15, 1985, the effective date, and therefore the statute does not apply. The trial court followed the clear language of the statute and correctly denied the hospital’s motion to dismiss; the plaintiff was not obligated to satisfy the statutory requirements, regardless of the fact that a second defendant was named after the case was originally filed.  Examination of subsection (b) provides further support for this interpretation of the statute. The provision states: “Where a certificate and written report are required pursuant to this Section a separate certificate and written report *** shall be filed as to each defendant named at a later time.” (Ill. Rev. Stat. 1985, ch. 110, par. 2—622(b).) The clear meaning of this subsection is that when a certificate and report are required, that is, in cases filed on or after August 15, 1985, certificates and reports must be filed as to all defendants. The obligations regarding later-named defendants apply only in cases in which certificates are originally required, however. Thus, the statute implies that in cases in which a certificate and written report are not required, that is, in cases filed before August 15, 1985, certificates and reports need not be filed as to defendants named at a later time. The provision ensures that in cases with multiple defendants, the plaintiff’s obligations under this statute with regard to each defendant are the same and that the plaintiff’s case is either entirely under the statute’s coverage or is entirely excluded from its coverage. The plaintiff’s action was filed before August 15 and, therefore, no certificates or reports were required as to any of the defendants. In summary, the trial court correctly found that because the case was originally filed prior to the effective date of the Act, it is unaffected by the statutory provisions. Because the plaintiff had no obligations under the new statute, denial of the hospital’s motion to dismiss was proper. Accordingly, we affirm. Affirmed. BARRY, RJ., concurs.